DETAILED ACTION
This office action is responsive to application 16/919,065 filed on July 1, 2020.
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species 1, Figures 6-9 and 28A, directed toward a camera module.
Species 2, Figures 10 and 11A-11C, directed toward a different camera module with a motor connecting structure connected to a motor unit.
Species 3, Figures 12 and 13, directed toward a different camera module wherein a photosensitive portion is placed in a recessed portion of a circuit board.
Species 4, Figures 14-16, directed toward a different camera module with a reinforced layer.
Species 5, Figures 17-20, directed toward a different camera module with an optical filter molded to overlap the photosensitive sensor.
Species 6, Figures 21 and 22, directed toward a different camera module wherein the encapsulation portion includes a camera lens installing section.
Species 7, Figures 23 and 24, directed toward a different camera module wherein the encapsulation portion is molded to extend into reinforced holes.
Species 8, Figure 25, directed toward a different camera module wherein the encapsulation portion is molded to extend into reinforced holes which are through holes.
Species 9, Figure 26, directed toward a different camera module which includes a frame between the encapsulation portion and the lens.

Species 11, Figures 30A-31, 33A-33C and 34, directed toward a dual lens array camera module.
Species 12, Figure 35, directed toward a dual lens array camera module wherein a photosensitive portion is placed in a recessed portion of a circuit board.
Species 13, Figure 36, directed toward a dual lens array camera module wherein a photosensitive portion is placed in a recessed portion on the backside of a circuit board.
Species 14, Figure 37, directed toward a dual lens array camera module with a reinforced layer.
Species 15, Figure 38, directed toward a dual lens array camera module wherein the encapsulation portion is molded to extend into reinforced holes.
Species 16, Figure 39, directed toward a dual lens array camera module wherein the encapsulation portion is molded to extend into reinforced holes which are through holes.
Species 17, Figures 40 and 41, directed toward a dual lens array camera module wherein the encapsulation portion includes a camera lens installing section.
Species 18, Figure 42, directed toward a dual lens array camera module with a shielding layer.
Species 19, Figure 43, directed toward a dual lens array camera module which includes a frame between the encapsulation portion and the lens.

Species 21, Figure 51, directed toward a dual lens array camera module wherein the encapsulation portion is extended onto the non-photosensitive areas of the photosensitive sensors and a photosensitive portion is placed in a recessed portion of a circuit board.
Species 22, Figure 52, directed toward a dual lens array camera module wherein the encapsulation portion is extended onto the non-photosensitive areas of the photosensitive sensors and a reinforced layer is included.
Species 23, Figure 53, directed toward a dual lens array camera module wherein the encapsulation portion is extended onto the non-photosensitive areas of the photosensitive sensors and the encapsulation portion is molded to extend into reinforced holes.
Species 24, Figure 54, directed toward a dual lens array camera module wherein the encapsulation portion is extended onto the non-photosensitive areas of the photosensitive sensors and the encapsulation portion is molded to extend into reinforced holes which are through holes.
Species 25, Figure 55, directed toward a dual lens array camera module wherein the encapsulation portion is extended onto the non-photosensitive areas of the photosensitive sensors and the encapsulation portions includes a camera lens installing section.

Species 27, Figure 57, directed toward a dual lens array camera module wherein the encapsulation portion is extended onto the non-photosensitive areas of the photosensitive sensors and a frame is included between the encapsulation portion and the lens.
Species 28, Figure 58, directed toward a dual lens array camera module wherein the encapsulation portion is extended onto the non-photosensitive areas of the photosensitive sensors and an optical filter is molded to overlap the photosensitive sensor.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, as outlined above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
1) The species of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.

3) Prior art applicable to one species would likely not be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696